Case: 15-15230     Date Filed: 03/12/2018   Page: 1 of 2


                                                              [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-15230
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket Nos. 6:14-cv-00162-GKS-DAB,
                          6:11-cr-00375-GKS-DAB-2


STEVEN JUSTIN VILLALONA,

                                                               Petitioner-Appellant,

                                       versus

UNITED STATES OF AMERICA,

                                                              Respondent-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (March 12, 2018)

Before WILSON, WILLIAM PRYOR and JORDAN, Circuit Judges.

PER CURIAM:

      Steven Villalona, a federal prisoner, appeals pro se the denial of his motion

to vacate his sentence. 28 U.S.C. § 2255. We issued a certificate of appealability to
               Case: 15-15230     Date Filed: 03/12/2018    Page: 2 of 2


address “whether Villalona was entitled to an evidentiary hearing on his claim that

his counsel was ineffective for failing to file a motion to withdraw his guilty plea

before the district court accepted the plea.” A defendant retains the right to

withdraw his plea “for any reason or no reason” until “the [district] court accepts

the plea.” See Fed. R. Crim. P. 11(d)(1). The United States concedes that the

district court abused its discretion when it denied Villalona an evidentiary hearing

because his allegations about promptly instructing his trial counsel to file a motion

to withdraw, if true, would establish both that his counsel performed deficiently

and that the deficient performance prejudiced his defense. See Strickland v.

Washington, 466 U.S. 668, 687, 697 (1984). Because Villalona’s “motion and the

files and records of the case [fail to] conclusively show that [he] is entitled to no

relief,” see 28 U.S.C. § 2255(b), we vacate the order that denied Villalona’s

motion to vacate and remand for the district court to hold an evidentiary hearing to

determine whether the failure of counsel to file a motion to withdraw Villalona’s

plea amounted to ineffective assistance.

      VACATED AND REMANDED.




                                           2